Citation Nr: 0712881	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
from May 7, 2001, for peripheral neuropathy of the right 
upper extremity.

2.  Entitlement to an initial rating in excess of 30 percent 
from May 7, 2001, for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to an initial rating in excess of 40 percent 
from May 7, 2001, for peripheral neuropathy of the right 
lower extremity.

4.  Entitlement to an initial rating in excess of 40 percent 
from May 7, 2001, for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in September 1998, December 1998, March 
2002, and June 2004, and January 2005.

In June 1998, a claim was received for increased ratings for 
PTSD, malaria, and a skin condition.  In A September 1998 
rating decision, an increased rating for PTSD, which was 
rated as 30 percent disabling, was denied.  The other issues 
were deferred.  The veteran perfected an appeal to the denial 
of an increased rating for PTSD.  

In a December 1998 rating decision, increased ratings for 
malaria and a skin condition were denied.  Service connection 
for arthritis and fatigue, nicotine dependence, and a 
bilateral knee condition to include arthritis were denied.  
The veteran perfected an appeal to these issues.  

In a June 2000 decision, the Board denied all of these 
issues.  

In a February 2001 rating decision, the 30 percent rating for 
PTSD was confirmed and continued.  

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in a March 2001 order, the Court vacated and remanded 
the Board's decision.

In a December 2001 rating decision, service connection for 
bilateral hearing loss was granted and assigned a 10 percent 
rating effective May 2001; service connection for tinnitus 
was granted and assigned a 10 percent rating effective May 
2001.  The 30 percent rating for PTSD was confirmed and 
continued.  

In a March 2002 rating decision, service connection was 
granted for diabetes mellitus with early neuropathy and 
history of foot ulcers.  A 20 percent rating was assigned 
effective May 2001.  The veteran disagreed with the rating 
for diabetes mellitus and was issued a statement of the case.  
He perfected his appeal as to that matter.  

In a September 2002 decision, the Board denied an increased 
rating for PTSD and also denied service connection for 
respiratory and lung disorders secondary to nicotine 
dependence.

The veteran appealed the September 2002 Board decision.  
Following a Joint Motion to Remand filed by the veteran and 
the Secretary of Veterans Affairs, the Court, in an 
April 2003 order, remanded that part of the September 2002 
Board decision denying entitlement to a higher evaluation in 
excess of 30 percent for PTSD.  In October 2003, the Board 
remanded the case with regard to that issue.  

In addition, in a separate October 2003 decision, the Board 
remanded other issues on appeal to the RO: a compensable 
rating for malaria, a compensable rating for a skin disorder, 
service connection for arthritis and fatigue, service 
connection for respiratory and lung disorders on a direct 
basis, and service connection for bilateral knee disability 
with arthritis.  

In an April 2004 rating decision, service connection was 
granted for erectile dysfunction and a noncompensable rating 
was assigned January 2004.  In addition, special monthly 
compensation was granted based on loss of use of a creative 
organ, effective January 2004.  

In a June 2004 rating decision, the RO separated the ratings 
for residuals of diabetes mellitus.  Specifically 10 percent 
ratings were assigned for diabetic neuropathy of the left 
lower extremity and right lower extremity, respectively, 
effective January 2004.  In addition, 20 percent ratings were 
granted for diabetic neuropathy of the left upper and right 
upper extremities, respectively, effective January 2004.  A 
20 percent rating for diabetes mellitus was confirmed and 
continued.  The veteran thereafter perfected an appeal as to 
the initial ratings for peripheral neuropathy.  As noted, the 
issue of the initial rating for diabetes mellitus was already 
on appeal.  

In a September 2004 Board decision, the Board denied the 
issues of a rating in excess of 20 percent for diabetes 
mellitus and a compensable rating for malaria.  The issues of 
service connection for a bilateral knee disability with 
arthritis and respiratory and lung disorders were denied.  A 
50 percent rating for PTSD was granted and a 10 percent 
rating for a skin disorder was granted.  The initial ratings 
for peripheral neuropathy of the extremities, the issue of an 
earlier effective date for the grants of separate service 
connection for the peripheral neuropathy of the extremities, 
and service connection for arthritis and fatigue, were 
remanded.  

In an October 2004 rating decision, the RO implemented the 
higher ratings for PTSD and a skin disorder, effective the 
dates of service connection.  The veteran disagreed with the 
implementation of the 50 percent rating.  The RO accepted 
this as a claim for an increased rating.  The Board notes 
that the veteran did not appeal the September 2004 Board 
decision to the Court on the issue of an increased rating for 
PTSD (wherein the Board granted a 50 percent rating).  In a 
January 2005 rating decision, an increased rating was denied.  
The veteran perfected an appeal as to the issue of an 
increased rating for PTSD.  

In an April 2005 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was denied.  

In a July 2005 Board decision, the Board denied service 
connection for arthritis and fatigue.  In addition, the Board 
granted earlier effective dates for the grant of separate 
ratings for peripheral neuropathy of the extremities.  The 
Board remanded the issues of the evaluations of the 
peripheral neuropathies as well as the issue of an increased 
rating in excess of 50 percent for PTSD.  

In a July 2005 rating decision, the RO implemented the grants 
of earlier effective dates of May 2001, for the grant of 
separate service connection for peripheral neuropathy of the 
extremities.  

In January 2006, the Board remanded the five issues as listed 
on the title page of this decision, in addition to the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
the latter issue having been appealed by the veteran from the 
April 2005 rating decision.  

In a July 2006 rating decision, the RO assigned higher 
ratings for peripheral neuropathies, from the effective date 
of service connection.  The ratings were as follows: 40 
percent for the right lower extremity, 40 percent for the 
left lower extremity, 40 percent for the right upper 
extremity, and 30 percent for the left upper extremity.  The 
assigned schedular evaluation was thus, increased to 100 
percent effective from May 7, 2001, and the RO correctly, 
noted in that rating decision, that the appeal concerning 
entitlement to a TDIU was therefore rendered moot.  


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right upper 
extremity is productive of no more than moderate incomplete 
paralysis.

2.  The veteran's peripheral neuropathy of the left upper 
extremity is productive of no more than moderate incomplete 
paralysis.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is productive of no more than moderately severe 
incomplete paralysis.

4.  The veteran's peripheral neuropathy of the left lower 
extremity is productive of no more than moderately severe 
incomplete paralysis.

5.  The veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the right upper extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 8512, 8612 (2006).

2.  The criteria for a rating in excess of 30 percent for 
peripheral neuropathy of the left upper extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 8512, 8612 (2006).

3.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, 4.123, 4.124a, Diagnostic Codes 8520, 8620 
(2006).

4.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, 4.123, 4.124a, Diagnostic Codes 8520, 8620 
(2006).

5.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

In October 2004 and November 2004, VCAA letters were issued 
which fully satisfied the duty to notify provisions as to the 
issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent post-service medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


Peripheral Neuropathy

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

On a July 2001 VA examination, the veteran reported that he 
had numbness/tingling in his hands and feet.  Physical 
examination revealed that dorsalis pedis and tibialis pulses 
were strong and equal bilaterally.  There was no peripheral 
edema.  Upper and lower extremities were unremarkable.  Hand 
grasp was equally bilaterally.  The pertinent diagnosis was 
early peripheral neuropathy.  

In July 2002, after a horse fell on the veteran, he had leg 
complaints, including numbness. 

In December 2002, the veteran was afforded another VA 
examination.  The veteran related that he did not have 
numbness, tingling, or burning in his feet.  He indicated 
that his thighs, knees, and feet ached, but that he did not 
have neuropathy type pain.  On physical examination, dorsalis 
pedis pulses as well as tibialis posterior pulses were 2/4.  
The temperature was normal and there was normal hair growth.  
Sharp and dull sensation were completely intact at his medial 
anterior and posterior aspect of the ankles, the lateral 
aspect of the ankles, the dorsal aspect of the feet, the 
entire heels, and all of the plantar aspect.  His sharp and 
dull sensations were intact of his toes, on the plantar 
aspects, on the tips, and on the dorsal aspects of all 10 
toes.  The veteran had good range of motion of the ankles.  
The assessment was normal neurological examination.  The 
examiner indicated that he would be very reluctant to say 
that the veteran had neuropathy.  

In January 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that he 
had numbness and tingling in his feet for over the past year. 
He stated that they would ache and it was uncomfortable.  He 
also indicated that it had just started in his hands.  
Physical examination revealed a mild decrease in sensitivity 
in a sharp and dull sensation on the plantar aspect and on 
the tips of the toes.  It was reasonably intact on the dorsum 
of the feet.  He did have some hair loss on the entire foot.  
Dorsalis pedis pulse was 1/4 bilaterally.  Sharp and dull 
sensation was intact on his fingertips, palms, and dorsal 
aspect of his hands today.  The diagnosis was diabetic 
neuropathy of the lower extremity.  The examiner opined that 
the veteran did have some neuropathy of his lower extremities 
that was secondary to his diabetes.  The examiner indicated 
that the neurological problems of the upper extremities were 
very early and difficult to decipher.  The veteran stated 
that this was relatively sporadic.  The examiner reported 
that the neuropathy was not blatant in the upper extremities, 
but had developed in the lower extremities.  

In May 2004, the veteran was again examined.  He stated that 
he had numbness and tingling in his hands and fingers for the 
past 5-6 years.  He related that the symptoms were constant 
with the left hand being worse than the right hand.  The 
numbness and tingling in the legs was also constant.  The 
veteran reported that he was a cattle buyer and he did not 
miss work, however, he had difficulty writing due to the 
numbness and tingling.  Physical examination revealed a 
moderate loss of sensation in both hands and both feet with 
light touch, pinprick, and monofilament examination, left 
side worse than the right side.  He had some areas of 
hypesthesia over the dorsum of the right hand, but there were 
also scattered areas of decreased sensation.  A moderate loss 
was noted quite uniformly throughout the left digital 
forearm, wrist, and hand.  The same issues were found on the 
dorsum and plantar surfaces of both feet and pulses were 
palpable.  No skin changes were noted.  He also had a neuroma 
on his left foot.  There was no motor impairment.  None of 
the joints were affected.  There was no muscle wasting or 
atrophy.  The diagnosis was diabetic neuropathy that involved 
the upper and lower extremities.  The left side was worse 
than the right side.  The peripheral neuropathy of the upper 
extremities caused some functional impairment because it 
caused difficulty with writing.  The lower extremities did 
not appear to cause any functional impairment.  Although the 
neuroma interfered with the veteran's job, the examiner 
indicated that it was not related to diabetes.  

In June 2004, the veteran's strength in all 4 extremities was 
5/5.  

In November 2004, the veteran was afforded a VA examination.  
Although the veteran reported reduced grip strength in the 
hands, grip strength was equal bilaterally, 4+/4+.  He did 
not report pain, only numbness.  It did not adversely affect 
daily activities.  The veteran reported that when he held his 
hands still in a neutral position, they would go to sleep.  
Examination of the hands revealed full range of motion at the 
wrist of zero to 70 degrees, palmar flexion was zero to 80 
degrees, ulnar deviation was zero to 45 degrees, radial 
deviation was zero to 20 degrees, forearm pronation was zero 
to 80 degrees, and forearm supination was zero to 85 degrees.  
Grip strengths were equal bilaterally.  Flexion at the 
metacarpophalangeal joints digits 2 through 10 was also equal 
bilaterally, flexion was zero to 90 degrees and at the 
proximal interphalangeal joint, zero to 100 degrees, and 
flexion at the distal interphalangeal joint was zero to 80 
degrees.  No specific deformities were identified.  
Monofilament line was easily perceptible on the tips of all 
10 toes and 10 fingers.  The diagnosis was paresthesias of 
the hands compatible with those relating to peripheral 
neuropathy, awaiting electromyograph (EMG) studies.  However, 
thereafter, the veteran did not report for the EMG studies.  

In February 2005, the veteran was examined by VA.  The 
veteran reported that his peripheral neuropathy was not 
painful.  He indicated that it had some adverse affect on 
daily activities.  He related that it was hard to get around 
while walking on hard surfaces which was uncomfortable.  He 
indicated that his first steps in the morning were 
uncomfortable, as well.  On physical examination, the veteran 
had full range of motion of all 4 extremities, with no 
restriction or complaints.  The diagnosis was diabetic 
neuropathy of the upper and lower extremities, no apparent 
functional impairment.  

A June 2005 monofilament examination was abnormal.  In May 
2006, burning in the feet was reported.  

In June 2006, the veteran was afforded a VA examination. The 
veteran described a pain in his foot which felt like a hot 
rod as well as occasional tingling in his legs.  Motor 
testing revealed minimal weakness on dorsiflexion of the toes 
that was more noticeable on the right.  There was no weakness 
of ankle dorsi or plantar flexion on either side.  He had 
full strength in the knees and hips.  There was no motor 
weakness in the hand.  Reflexes of the biceps, brachialis, 
and triceps were 1-2/4 on both sides.  Knee reflexes were 2/4 
on both sides.  Ankle reflexes were trace on both sides.  
Sensory examination revealed moderate impairment of vibration 
and joint position in both feet, up to the level of the mid-
leg.  Plantars were flexor.  Gait was antalgic with the 
veteran complaining of pain in the bottom of the feet.  
EMG/nerve conduction studies (NCS) studies were consistent 
with a peripheral sensory and motor (axonal) neuropathy.  The 
studies of the upper extremities were consistent with 
bilateral moderate carpal tunnel syndrome without evidence of 
cervical radiculopathy.  There was an underlying peripheral 
sensory neuropathy which could be associated with diabetes 
mellitus, Type II.  

The assessment was peripheral neuropathy which was moderate 
to severe in the feet and mild to moderate in the hands.  
This resulted in mild distal weakness in the feet, 
significant sensory loss in both feet as well as discomfort.  
It was also noted that some pain might be contributed to by 
the neuroma.  There were sensory symptoms in the hands, but 
in addition to peripheral neuropathy, the veteran also had 
bilateral carpal tunnel syndrome which could be responsible 
for the symptoms.  

The veteran is receiving a 40 percent rating for peripheral 
neuropathy of the right lower extremity, 40 percent rating 
for peripheral neuropathy of the left lower extremity, 40 
percent rating for peripheral neuropathy of the right upper 
extremity, and 30 percent rating for peripheral neuropathy of 
the left upper extremity.  The veteran's right upper 
extremity is his major or dominant upper extremity.  


Upper Extremities

The veteran has both peripheral neuropathy and carpal tunnel 
syndrome in his upper extremities.  Only peripheral 
neuropathy is service-connected.  However, when it is not 
possible to separate the effects of a service-connected 
disability from a nonservice-connected disorder, 38 C.F.R. § 
3.102 (reasonable doubt) dictates that such signs and 
symptoms must be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Such is the case here.

The veteran's service-connected left and right upper 
extremities are each evaluated under Diagnostic Code 8612 for 
neuritis which is rated according to the provisions of 
Diagnostic Code 8512 for paralysis of the lower radicular 
group.  

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

Under Code 8512, a 30 percent rating requires moderate 
incomplete paralysis of the minor lower radicular group.  A 
40 percent rating requires moderate incomplete paralysis of 
the major lower radicular group or severe incomplete 
paralysis of the minor lower radicular group.  A 50 percent 
rating requires severe incomplete paralysis of the major 
lower radicular group.  A 60 percent rating requires complete 
paralysis of all intrinsic muscles of the minor hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  A 70 percent rating 
requires complete paralysis of all intrinsic muscles of the 
major hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. § 
4.124a, Code 8512.

The veteran exhibits moderate peripheral neuropathy in his 
hands.  He has numbness and tingling as well as a moderate 
loss of sensation.  He has the feeling that his hands are 
asleep.  These symptoms interfere with his ability to write.  
However, there was no motor impairment; his joints were 
unaffected, and he did not exhibit any muscle wasting or 
atrophy.  His range of motion was full.  

The applicable diagnostic code contemplates involvement of 
the intrinsic muscles of the hands as well as the flexors of 
the wrists and fingers.  The veteran has functional 
impairment as determined by a VA examiner as his ability to 
write is impaired.  However, he is able to move his hands 
normally, without weakness or loss of grip strength.  
Accordingly, the Board finds that severe impairment is not 
demonstrated in either hand  




Lower Extremities

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.

The veteran's service-connected left and right lower 
extremities are each evaluated under Diagnostic Code 8620, 
for neuritis of the sciatic nerve, which is rated pursuant to 
8520 for paralysis/incomplete paralysis of the sciatic nerve.  
Under Diagnostic Code 8520, a 40 percent rating is assigned 
for moderately severe neuritis of the sciatic nerve.  A 60 
percent rating is assigned for severe neuritis of the sciatic 
nerve, with marked muscular atrophy.  

The veteran exhibits moderately severe peripheral neuropathy 
in the lower extremities.  He has numbness and tingling.  He 
has mild distal weakness in the feet as well as significant 
sensory loss.  His ankle reflexes are trace.  However, there 
was no motor impairment; his joints were unaffected, and he 
did not exhibit any muscle wasting or atrophy.  His range of 
motion was full.  The veteran does not have marked muscular 
atrophy.  Accordingly, the Board finds that severe impairment 
is not demonstrated in either foot  


PTSD

At the outset, the Board notes that the veteran has PTSD as 
well as other psychiatric disabilities.  However, all of the 
symptoms will be considered in rating the PTSD.  See 
Mittleider, supra.

In a May 1996 rating decision, service connection was granted 
for PTSD and a 30 percent rating was assigned effective July 
1995.  In a September 2004 Board decision, the Board granted 
a 50 percent rating for PTSD.  In an October 2004 rating 
decision, the RO implemented the higher rating, effective the 
date of service connection.  The veteran subsequently filed a 
new claim, seeking a rating in excess of 50 percent.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In August 2004, the veteran was treated by VA for his PTSD.  
He reported flashbacks and dissociative episodes as well as 
nightmares on occasion.  He indicated that he was sleeping 
better on Depakote, but could not seem to get himself awake 
in the morning and had no energy until 10:00 A.M.  He 
described being startled by thunder which made him think of 
artillery noise.  He described having some confusion, but 
attributed it to low blood sugar.  His GAF was 50.  

In October 2004, the veteran was evaluated by a private 
psychologist and his report was also signed by another 
private psychologist.  The evaluation took place in August 
2004.  At that time, it was noted that the veteran was 
"completely out of control emotionally."  He reported that 
he was extremely nervous and would drive down the road and 
lose his orientation.  It was noted that the veteran was 
still sleeping in a very erratic manner and had insomnia.  
The veteran stated that he had hollered at night and that 
despite the fact that he was taking unknown medications; the 
medications had not improved what appeared to be his night 
terror disorder.  The veteran indicated that it was no wonder 
that he woke up tired every morning.  His general schedule 
and eating habits were variable, if not chaotic.  It was 
noted that during the day, the veteran was less focused on 
work and he wanted to take a nap.  He tried to help his wife 
with housework, but his attempts were minimal and reflected 
his inability to follow through with the simplest tasks.  He 
indicated that he could not sleep because he was fearful of 
flashbacks.  He indicated that he was jumpy, especially 
during hot and humid weather.  

Mental status examination revealed that the flow of 
conversation and thought was unremarkable, but eye contact 
was severely poor.  The general level of concentration 
revealed logical association on one hand, but he quickly 
stopped between sentences and during sentences and then went 
off on a different subject.  It was thought that this was a 
manifestation of his depressive features and so there became 
significant with respect to diagnostic classification.  His 
affect and mood revealed a great deal of anxiety.  He 
reported that he did not have panic attacks, but indicated 
that his flashbacks scared him.  His depression was every bit 
as severe as it had been one year ago and his mood variable 
without any noticeable provocation.  He had rapid eye 
movement and other fine motor and gross motor movements.  It 
was stated that the veteran's depression rather than any 
other facet of his PTSD was probably responsible for more of 
his deterioration in both vocational and independent living 
skills.

He had anger and vigilance which were manifestations of 
hypervigilance which was reinforced by his own anxiety.  
However, the veteran was "in reality" and was not 
psychotic.  His personality did interfere with his general 
coping mechanisms and he displayed at least mild pathological 
personality traits.  His sensorium was operating adequately.  
He was oriented in all spheres, but had considerable 
difficulty with cognitive type questions.  His immediate 
recall was poor, his general fund of information was under 
fair, and he had an inability to correctly answer social 
comprehension questions.  He was severely impaired 
mathematically, also.  His interpretation of similarities and 
proverbs was poor.  He otherwise appeared to be at least 
fairly intelligent, but there was so much that was going on 
with him in terms of emotional chaos and general affectual 
dysfunction, that the examiner felt that those interfered 
rather significantly with his thought processes.  Otherwise, 
his mentation was severely impaired and he doubted very 
seriously whether the veteran was motivated, much less 
capable, of meeting with others and for all practical 
purposes, was therefore a social recluse.  His insight into 
his own difficulty was still fairly good and although he knew 
full well that he had many difficulties, not the least of 
which was his attitude, he was nonetheless filled with 
resentment for the government.  He did not have the insight 
to see how much he was feeding into his own difficulty and 
was sabotaging himself.  It was noted that he was taking his 
medications and showing a very minimum sign of trying to help 
himself.  

The examiner opined that the veteran was not employable.  His 
inability to recall and process information rendered him 
unable to follow simple directions.  In addition, his 
emotional system was so impaired, his was incapable of 
governing his emotions.  The examiner felt that even though 
the veteran denied panic attacks, he had them and they made 
him unable to finish tasks and coming to work.  His treatment 
of others was practically nonexistent or negative.  It was 
felt that he was unable to adapt socially to any type of 
gainful employment.  The GAF was 44.  

The veteran was seen again by VA in October 2004.  He 
reported that he had been working a lot.  He reported that he 
had stopped taking Depakote because it made him too tired.  
He denied having any problems with appetite or energy level.  
He stated that he did not have anxiety or panic attacks.  He 
had not had any strange or bizarre experiences.  Mental 
status examination revealed that the veteran was alert, 
awake, and oriented times three.  He was cooperative with 
good hygiene and grooming.  He was appropriately dressed.  He 
had good eye contact.  There was no psychomotor 
abnormalities.  There was no rigidity or tremors.  His affect 
was normal and appropriate.  The mood was euthymic.  Speech 
was fluent and spontaneous and of normal rate.  There was no 
formal thought disorder.  There was no suicidal or homicidal 
ideation.  There was no psychosis.  Insight and judgment was 
fair.  The assessment for chronic PTSD.  The GAF was 58.  

The veteran was seen in January 2005.  His GAF remained at 
55.  In February 2005, the veteran indicated that he had 
"black out" spells for a few moments where he did not know 
where he was.  It was noted that these might represent brief 
sleeping spells and he would be tested.  His mood was stable.  
He tried to avoid reminders of Vietnam.  There were no 
problems with anxiety or panic attacks.  He had no strange or 
bizarre experiences.  Mental status examination revealed that 
the veteran was alert, awake, and oriented times three.  He 
was cooperative with good hygiene and grooming.  He was 
appropriately dressed.  He had good eye contact.  There was 
no psychomotor abnormalities.  There was no rigidity or 
tremors.  His affect was normal and appropriate.  The mood 
was euthymic.  Speech was fluent and spontaneous and of 
normal rate.  There was no formal thought disorder.  There 
was no suicidal or homicidal ideation.  There was no 
psychosis.  Insight and judgment was fair.  The assessment 
for chronic PTSD.  The GAF was 58.  

In February 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that he 
had intrusive recollections daily, but they lasted for only a 
few seconds.  He reported that his nightmares were once per 
month and were better with his medication.  He reported 
having flashbacks only on a "rare" occasion.  He had a 
minimal level of avoiding or talking about his war 
experiences.  His loss of interest in things was mild.  The 
examiner noted that the examiner could go to cattle auctions 
and tolerate up to 250 people, at which point he may want to 
leave.  The examiner noted that this could be normal even for 
people who function very well.  The veteran felt that it 
would be hard for him to overcome his combat experience.  
There was a mild restriction of a foreshortened future.  
There was also a mild level of emotional restriction.  The 
veteran related that with his medication, he could sleep a 
good 4-5 hours.  This was considered mild for sleep 
disturbance.  He reported a mild level of irritability.  He 
reported improvement with new psychiatric medication where he 
was able to walk away or extricate himself from problem 
situations.  His exaggerated startle response went from being 
minimal to almost nonexistent.  He described a mild level of 
hypervigilance.  The examiner indicated that there was 
associated social and occupational impairment.  The examiner 
indicated that the veteran started farming at the age of 16.  
Currently, he was raising 300 heads of cattle.  He worked 80 
hours per week.  As the veteran worked 80 hours per week, he 
did not have much time for himself in a social environment.  
He exhibited obsessive-compulsive personality disorder.  He 
was able to attend to his activities of daily living well.  

Mental status examination revealed that the veteran's 
grooming and hygiene were good.  He was mildly anxious and 
there were no aberrant or bizarre behaviors.  He exhibited a 
fair level of spontaneity.  His eye contact was good.  He 
appeared to be a valid and reliable historian.  His speech 
was mildly anxious and understandable.  His thought process 
was goal directed and right.  There were no associational 
disturbances.  He denied auditory and visual hallucinations.  
There were no delusions.  His affect was moderately 
restricted and mood was anxious and irritated. The veteran 
was oriented to his environment.  He was able oriented to 
time.  Sensorium was clear.  He completed serial 7's with one 
error, noting fair concentration.  He appeared of average 
intelligence.  His fund of general information was intact for 
current and most recent past presidents and Martin Luther 
King, Jr.  His appetite and energy level were good.  His 
sleep was improved with the medications.  The veteran was not 
a danger to himself or others.  His GAF was 65 as his 
symptoms were mild for PTSD.  GAF for obsessive compulsive 
disorder was 55.  It was again noted that his being highly 
driven with work interfered with his socialization and his 
functioning.  The examiner indicated that the PTSD caused 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks, although generally 
satisfactory with routine behavior, self care, and 
conversation skills.  

In April 2005, the veteran was seen at the Mental Health 
Clinic.  The veteran stated that he had been fired from his 
job buying cattle.  He was told that they hired all salaried 
people and he was on commission and they did not need him.  
He also lost the land that he was renting to raise his cattle 
on.  That happened due to one farmer buying another farmer 
out.  He anticipated having to scale down his farming.  He 
reported that his flashbacks had decreased.  His sleep was 
also decreased.  Mental status examination revealed that the 
veteran's grooming and hygiene were good.  His motor behavior 
was restless.  Eye contact was fair.  His facial expressions 
were normal and responsive. His mood was anxious.  His affect 
was appropriate and variable.  Language was relevant and 
spontaneous.  His thought processes were logical and goal 
directed.  Thought content was relevant.  Insight was 
adequate.  Sensorium was clear.  The veteran appeared 
restless and twiddled his thumbs throughout the examination.  
The veteran was seen again in September 2005.  Mental status 
examination was consistent with the last examination.  It was 
noted that there were no dissociative episodes.  GAF was 56.  
He was again selling cattle at that time.  November 2005 
evaluation was also consistent.  

In January 2006, the veteran reported that he had no panic 
attacks.  He felt more energetic and his moods were better.  
He had no problems with appetite, memory, or concentration.  
He reported occasional nightmares.  He tried to stay away 
from things that reminded him of Vietnam.  There was no 
anxiety or strange or bizarre behavior.  Mental status 
examination revealed that the veteran was alert, awake, and 
oriented times three.  He was cooperative with good hygiene 
and grooming.  He was appropriately dressed.  He had good eye 
contact.  There was no psychomotor abnormalities.  There was 
no rigidity or tremors.  His affect was normal and 
appropriate.  The mood was euthymic.  Speech was fluent and 
spontaneous, and of normal rate.  There was no formal thought 
disorder.  There was no suicidal or homicidal ideation.  
There was no psychosis.  Insight and judgment were fair.  The 
assessment for chronic PTSD.  The GAF was 56.  

In May 2006, it was noted that the veteran was working a lot 
of hours on his cattle farm.  His mental status examination 
was consistent with this last evaluation.  

In June 2006, the veteran was afforded a VA examination.  
Mental status examination revealed that he was awake, alert, 
and displayed normal language function.  His mood and affect 
were appropriate.  There was no dysarthria.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  A 70 percent rating is not warranted because the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas.  

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

In this case, the veteran's GAF scores ranged from 44 to 65, 
indicative of mild to serious impairment during the course of 
the appeal.  However, the Board notes that the examination 
report which reflected the GAF score of 44 was not consistent 
with the other evidence of record and did not include a 
review of the claims file.  This private report dated in 
October 2004 reflected a higher level of impairment than the 
other reports.  It showed that the veteran had severe 
problems with concentration, becoming disoriented, and 
performing even simple intellectual testing.  Cognitive 
functioning was not intact.  In addition, the veteran 
displayed extreme emotional dysfunction.  The examiner deemed 
him unable to be employed.  However, the other medical 
records, dated before and after this report, revealed intact 
cognitive functioning.  The veteran was able to perform in 
mathematical and comprehension testing.  His concentration 
and thought processes were adequate.  The veteran was 
employed but for the time when he was fired for reasons not 
associated with mental impairment and he was shortly 
thereafter reemployed.  The GAF scores primarily indicated 
moderate impairment.  

The October 2004 examination report of the private 
psychologists was not based on a review of the claims file.  
It is not consistent with the other medical evidence, dated 
immediately before and after.  As such, the Board finds that 
the level of impairment shown on the examination does reflect 
the actual functioning the veteran during the time period in 
question.  The VA medical examinations, on the other hand, 
are more probative as they were based on a review of the 
claims file and are supported by the VA outpatient clinical 
records.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

A review of the evidence, in its totality, establishes that 
the criteria for a 70 percent rating are not met.  The 
veteran does not have suicidal ideation.  The veteran 
displays some obsessional behavior, but it does not interfere 
with routine activities as he is able to function in his 
daily environment, performing the necessary activity of daily 
living, as well as performing in his employment.  The 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  The veteran is able to adequately communicate 
his thoughts.  His rate of speaking is normal.  The veteran 
does not have near continuous panic attacks.  The private 
examiner thought that the veteran did have panic attacks 
based on his fear of flashbacks, however, the veteran has 
indicated that he does not have flashbacks often.  Thus, even 
assuming the veteran has some panic attacks, they are not 
nearly continuous.  The veteran does not exhibit depression.  
The veteran has some irritability, but he does not exhibit 
any violent behavior.  There is no evidence of spatial 
disorientation.  The veteran does not have neglect of 
personal appearance and hygiene.  On examination, he always 
appeared clean and appropriately dressed.  

The veteran has some difficulty adapting to work and in 
social situations.  However, difficulty in establishing and 
maintaining effective work and social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship.  He is married and interacts with 
others through his employment.  He indicated that he can be 
in a room, engaging in business, that has up to 250 people.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against increased ratings 
for peripheral neuropathy of the upper or lower extremities 
and for PTSD.  




ORDER

A rating in excess of 40 percent for peripheral neuropathy of 
the right upper extremity is denied.  

A rating in excess of 30 percent for peripheral neuropathy of 
the left upper extremity is denied.  

A rating in excess of 40 percent for peripheral neuropathy of 
the right lower extremity is denied.  

A rating in excess of 40 percent for peripheral neuropathy of 
the left lower extremity is denied.  

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


